Citation Nr: 1228048	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral leg disabilities. 

2. Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for left ear hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service from November 1998 to November 2002. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs Regional Office in Baltimore, Maryland. 

The Veteran testified in support of these claims during a hearing held before a Decision Review Officer at the RO in July 2005. 

In April 2008 and January 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The issue of entitlement to service connection for migraines was also on appeal and remanded by the Board.  However, in May 2012, the Appeals Management Center (AMC) granted service connection for this disability. 

The issues of entitlement to service connection bilateral leg disabilities and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals AMC, in Washington, DC.



FINDING OF FACT

The Veteran's left ear hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in March 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2004 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was also notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in March 2006 and October 2008 letters.  The Board recognizes that these notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Veteran's service treatment records were reportedly lost during his participation in Operation Enduring Freedom in Afghanistan.  The National Personnel Records Center (NPRC) was able to procure records from the Defense Personnel Records Image Retrieval System (DPRIRS), but they do not contain any findings referable to the claimed disabilities and contain essentially no medical records for the period after the Veteran's examination for entrance into service.  

Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Thus, in the April 2008 remand, the RO was directed to contact Camp Pendleton Naval Hospital, Camp Forester Naval Center in Okinawa, Japan, 22 Area Branch Medical Station, and 29 Palms California Base and request all available records of the Veteran's treatment.  The record shows that the RO contacted these facilities and they all responded that they did not have any records for the Veteran.  In an October 2010 Memorandum, the RO made a Formal Finding of Unavailability of these records and outlined its attempts to obtain these records.  Thus, any further attempt to obtain these records would be futile.

VA is obligated to continue requests for records in federal custody until the records are obtained, or it is reasonably certain that they do not exist of further requests would be futile.  The Federal entities reported that they did not have any records; hence it is reasonably certain that further requests from those locations would be futile.  No additional sources of the records have been suggested.

VA obtained all of the identified post-service treatment records with respect to the issue of entitlement to service connection for left ear loss.  As discussed in the Remand section below, the Veteran did submit an authorization for additional records in June 2012, but he indicated that these records were for other disabilities.  Further, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In the January 2011 remand, the agency of original jurisdiction (AOJ) was directed to afford the Veteran a VA examination to address his left ear loss.  This was done in April 2011.  The examination was conducted in accordance with VA regulations and was otherwise adequate.

In sum, the Board finds that there was substantial compliance with the April 2008 and January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998; D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal with respect to left ear hearing loss is thus ready to be considered on the merits.

Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss, if considered an organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although most of the Veteran's service treatment records were lost; a May 2002 post-deployment health assessment is silent with respect to any hearing loss issues.  The Veteran expressly denied that any medical problems developed on that deployment. 

In his September 2004 notice of disagreement, the Veteran indicated that his hearing loss was documented on his final physical.  Even if an in-service physical showed a hearing loss; to be present as a current disability the hearing loss would have to be shown at some time after the Veteran filed the current claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The date of the Veteran's claim has been recognized as March 29, 2004.  

A November 2005 VA treatment record contains a report that the Veteran's hearing was intact.

The only reported post-service audiology testing was that conducted during the VA examination in April 2011.  This testing showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Left
10
10
5
15
15
Right
0
10
10
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 98 percent in the right ear.  The Veteran reported that he had been told he had diminished hearing and his wife complained that he does not hear her.  However, his hearing difficulties do not bother him.  The Veteran indicated that he served in communications and while deployed, his quarters were below the missile system and when the ship would test-fire missiles, the noise was very loud.  

Occupational noise exposure included minimal warehouse noise where hearing protection was provided.  Recreational noise exposure included listening to loud music on his IPOD and at concerts.  

After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran had normal hearing bilaterally.  The examiner also opined that any hearing loss was less likely than not related to service as hearing was normal.  However, he did note that a discharge physical was not in the claims file.  

Inasmuch as the only post-service audiology testing showed that the Veteran did not have a left ear hearing loss under 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current disability as defined for VA compensation purposes.  

No other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Pursuant to the VA examination, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's contentions that he has hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Citing Buchanan and Jandreau, the Federal Circuit has reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  

The Veteran is competent to observe symptoms of hearing loss, but it requires specialized medical knowledge to conduct the required testing and conclude that the hearing loss meets the minimum requirements to be considered a disability under 38 C.F.R. § 3.385.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the April 2011 VA examination. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for left ear hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied. 



REMAND

The Veteran is also seeking service connection for bilateral leg disabilities and a back condition.  In June 2012, the Veteran submitted an authorization indicating that he received treatment for his back pain and knees from August 2009 to May 2010 from Dr. Andrea Avery, and from August 2011 to the present from Dr. J. Middlebrooks.  He also reported that he had received treatment from the Long Beach, California VA Medical Center (VAMC).  As these records have been identified as pertinent to these issues on appeal, VA has an obligation to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction should take the necessary steps to obtain records of treatment from August 2009 to May 2010 by Dr. Andrea Avery, and from August 2011 to the present from Dr. J. Middlebrooks.  

2.  The RO must also obtain VA treatment records from the Long Beach, California VAMC.  The RO should also obtain any treatment records from October 2007 to the present from the Baltimore, MD VAMC.  

3.  The Veteran should be informed of any records that cannot be obtained, the efforts made to obtain those records, and of any further action that will be taken with regard to the claim.

4.  If any benefits sought on appeal remain denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


